internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc intl plr-151345-02 date date legend corp a corp b corp c foreign_branch date sec_1 individual a in re plr-151345-02 dear this replies to a letter dated date in which corp a and corp b as successor_in_interest to corp c request an extension of time under sec_301_9100-3 to file the agreements required by sec_1_1503-2 with respect to the dual consolidated losses of foreign_branch for the tax periods ended on date sec_1 and the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is a senior director of accounting finance at corp b a wholly-owned subsidiary of corp a the affidavit of individual a and the facts submitted describe the circumstances that led to the discovery that the agreements required under sec_1 g i were not filed and indicate that relief is being requested before this failure_to_file the agreements has been discovered by the service sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the agreements therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time to corp a and corp b as successor_in_interest to corp c provided that the standards set forth in sec_301_9100-3 are satisfied in re plr-151345-02 based on the facts and circumstances of this case we conclude that the standards set forth in sec_301_9100-3 have been satisfied accordingly an extension of time until days from the date of this ruling letter is granted under sec_301_9100-1 and to file the agreements required by sec_1_1503-2 with respect to the dual consolidated losses of foreign_branch for the tax periods ended on date sec_1 and as provided in sec_301_9100-1 the granting of an extension of time is not a determination that corp a and corp b as successor_in_interest to corp c are otherwise eligible to file the agreements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the agreements no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to corp a and to the other representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
